
	
		III
		109th CONGRESS
		2d Session
		S. RES. 457
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 1, 2006
			Mr. Vitter (for himself,
			 Ms. Mikulski, Mr. DeMint, Mr.
			 Craig, and Mr. Isakson)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  citizens of the United States and the United States Government have serious
		  concerns regarding the release of convicted terrorist and murderer Mohammad Ali
		  Hammadi by the Government of Germany.
	
	
		Whereas, although the Government of Germany
			 has been a significant partner in combating international terrorism, their
			 release of Mohammad Ali Hammadi was a grave and unfortunate mistake;
		Whereas, in 1985, Mr. Hammadi, along with
			 Hasan Izz-Al-Din, Ali Atwa, and Imad Fayez Mugniyah, hijacked Trans World
			 Airlines Flight 847, and subsequently escaped from the scene of the
			 hijacking;
		Whereas
			 United States Navy Petty Officer Robert Dean Stethem was singled out during the
			 hijacking of Trans World Airlines Flight 847 because he was a serviceman of the
			 United States, savagely beaten before being executed, and dumped on the tarmac
			 of Beirut International Airport;
		Whereas
			 Petty Officer Stethem was posthumously awarded the Bronze Star and Purple Heart
			 and buried at Arlington National Cemetery;
		Whereas, in 1987, Mr. Hammadi was arrested
			 at Frankfurt Airport while carrying liquid explosives in his luggage;
		Whereas, in 1989, Mr. Hammadi, a Shiite
			 militant from Lebanon, was convicted in a court in Germany for the brutal
			 killing of Petty Officer Stethem and was sentenced to life in prison in
			 Germany;
		Whereas, after less than 19 years behind
			 bars Mr. Hammadi was released in December 2005 and flown to Lebanon by the
			 Government of Germany even though the United States does not have an
			 extradition treaty with the Government of Lebanon; and
		Whereas
			 the release of Mr. Hammadi came in the face of strong opposition from the
			 United States Government, and Petty Officer Stethem’s parents were not even
			 informed in advance that the killer of their son was to be released; Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the unfortunate actions of the Government
			 of Germany with respect to Mohammad Ali Hammadi have undermined the joint
			 efforts by the United States Government and the Government of Germany to
			 effectively combat international terrorism;
			(2)the early release of Mr. Hammadi sends a
			 signal of weakness to terrorist groups such as Hezbollah and could increase the
			 likelihood of further terrorist attacks against the citizens of Europe and the
			 rest of the world;
			(3)the United States Government should
			 continue to call on the Government of Lebanon to hand over Mr. Hammadi and
			 other known terrorists so that they may face trial in the United States;
			(4)the United States Government should take
			 all appropriate steps to secure the arrest of Mr. Hammadi and his fellow
			 hijackers and their transfer to the United States for trial; and
			(5)the murderers of United States Navy Petty
			 Officer Robert Dean Stethem must be brought to justice, and a clear message
			 must be sent to the international community that the brutal murder of service
			 members or civilians of the United States will neither be tolerated nor
			 forgotten.
			
